Title: From George Washington to Major General Lafayette, 22 July 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Sir
            Head Qrs White plains 22d July 1778
          
          You are to have the immediate command of that detatchment from this Army which consists
            of Glovers and Varnums Brigades and the detatchment under the command of Colo. Henry
              Jackson.
          You are to march them with all convenient expedition and by the best Routs to
            Providence in the State of Rhode Island—When there, you are to subject yourself to the
            orders of Major Genl Sullivan who will have the command of the expedition against
            Newport and the British and other troops in their pay on that and the Islands
            adjacent.
          If on your march you should receive certain intelligence of the evacuation of Rhode
            Island by the enemy, you are immediately to countermarch for this place, giving me the
            earliest advice thereof.
          Having the most perfect reliance on your activity and Zeal and wishing you all the
            success—honor and glory that your heart can wish—I am with the most perfect Regard
            Yrs
          
            G.W:
          
        